significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep ff la tai inre the plan’ dear this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending date this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the company’ i sec_2 a variety of customers the company has experienced temporary substantial business hardship as evidenced by losses in income in three of the last four fiscal years taking into account the losses_incurred under the prior ownership for and sales for the fiscal_year were approximately of the total sales that serves a in an effort to recover from this hardship the company has sought to revitalize the business through increased sales cost reductions and the introduction of advanced digital technology and file transfer capabilities as of date benefit accruals under the plan were frozen_plan assets as of date were dollar_figure and current liabilities were dollar_figure with a funding ratio of it has been determined that an application of the minimum_funding_standard would be adverse to the interests of plan participants in the aggregate accordingly this waiver has been granted subject_to the following condition which you have agreed to within days from the date of this ruling letter the ten percent excise_taxes imposed under section a of the code on the accumulated funding deficiencies for the plan years ended date and shall be paid in full if the company fails to meet the above condition this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of and to the authorized this letter to the ep classification manager in representative listed on the power_of_attorney form on file with this office if you have any questions concerning this matter please contact sincerely weabin d dguns martin l pippins manager employee_plans actuarial group
